      Case 4:21-cv-00274 Document 8 Filed on 03/25/21 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                              UNITED STATES DISTRICT COURT                           March 25, 2021
                               SOUTHERN DISTRICT OF TEXAS                          Nathan Ochsner, Clerk
                                   HOUSTON DIVISION

ROCIO YOUNG,                                     §
                                                 §
         Plaintiff,                              §
VS.                                              §   CIVIL ACTION NO. 4:21-CV-00274
                                                 §
AEROFLOW, INC. d/b/a AEROFLOW                    §
HEALTHCARE,                                      §
                                                 §
         Defendant.                              §

             ORDER OF DISMISSAL ON SETTLEMENT ANNOUNCEMENT

       The Court has been informed that a settlement of this lawsuit has been reached. The case

is DISMISSED without prejudice to the right of the parties to move for reinstatement within

sixty (60) days after the entry of this Order.

       It is so Ordered.

       SIGNED on this 25th day of March, 2021.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
